Citation Nr: 0503164	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial evaluation for 
hepatitis C. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) that granted service connection for 
post-traumatic stress disorder, rated as 30 percent 
disabling, and also granted service connection for hepatitis 
C with a noncompensable rating.  Appellant contends that both 
disabilities should have been awarded higher initial 
evaluations.

As the disability ratings under review are initial ratings, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant testified in a video hearing before the undersigned 
Veterans Law Judge in September 2004.  A transcript of that 
testimony has been associated with the file.


FINDINGS OF FACT

1.  Appellant has been awarded service connection for post-
traumatic stress disorder (PTSD) and hepatitis C.

2.  Service connection for PTSD was granted effective March 
27, 2002.  The manifestations of his PTSD were nightmares and 
chronic interrupted sleep patterns.

3.  Service connection for hepatitis C was granted effective 
October 12, 2001.  The manifestations of his hepatitis C more 
nearly approximate intermittent fatigue and malaise.  
Incapacitating episodes, daily fatigue, and weight loss was 
not shown.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2004).

2.  With resolution of reasonable doubt in appellant's favor, 
the criteria for an initial disability rating of 10 percent, 
but no more, have been met for hepatitis C.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 
4.114, Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for hepatitis C was received in October 
2001, and the claim for service connection for PTSD was 
received in March 2002.  The rating decision currently under 
appeal was issued in May 2003.  Prior to issuing the rating 
decision, RO sent appellant duty-to-assist letters in March 
2002 (hepatitis-specific), October 2002 (VCAA), December 
2002, and April 2003 (PTSD-specific).  None of these four 
duty-to-assist letters expressly satisfied the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in January 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004). 
The VCAA also requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
RO obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was afforded 
the opportunity to testify before the Board by 
videoconference in order to present evidence and argument in 
his own behalf.  The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
had one tattoo at the time of his induction and had two 
tattoos at the time of his separation, so appellant can be 
presumed to have acquired a tattoo in service.  There is no 
indication of a blood transfusion or intravenous drug use 
while in service.

Appellant submitted a claim for service connection for 
hepatitis C in October 2001.  
RO obtained treatment notes from the VA Medical Center (VAMC) 
Gastrointestinal (GI) clinic that showed appellant was 
identified as having hepatitis C as early as March 1999; 
appellant was started on a course of Interferon treatment but 
had to stop the Interferon due to adverse side effects.  

In March 2002, appellant submitted a number of documents 
intended to support his claim for service connection for 
hepatitis C.  These documents involved an instance in which 
appellant, while in Vietnam, was confronted by the violent 
death of a fellow soldier during the course of a street 
fight; appellant contended that he was exposed to blood 
during that event and possibly contracted hepatitis C at that 
time.  Shortly thereafter, appellant's service representative 
resubmitted the same documents as evidence of a stressful 
event supporting a new claim for service connection for post-
traumatic stress disorder (PTSD).

The file contains a letter by Dr. M.A.G., a physician in 
private practice, dated October 2002.  The letter states that 
appellant was under Dr. M.A.G.'s care.  The letter states 
that appellant was hepatitis C antibody positive and also had 
viral titers in polymerase chain reaction (PCR).  Appellant's 
liver biopsy revealed progressive liver disease.  Appellant 
had been started on Interferon but had a severe reaction and 
was unable to complete a course of treatment with that 
medication.  
 
A VA blood analysis in October 2002 was positive for 
hepatitis C virus antibodies.

A VAMC clinic note dated February 2003 notes that appellant 
was diagnosed with hepatitis C in approximately 1997 and had 
apparently had a liver biopsy at Staten Island.

Appellant underwent a VA examination for hepatitis C in April 
2003.  The examiner thoroughly reviewed appellant's C-file.  
The examiner noted that appellant was 100 percent disabled 
for service-connected non-Hodgkin's lymphoma.  Appellant 
reported that he had been identified as positive for 
hepatitis C when he underwent a liver biopsy in 1995.  
Appellant was unable to take either Interferon or Riboflavin 
medications due to allergic reactions.  Appellant denied 
having symptoms such as weight loss, melana, nausea, 
vomiting, abdominal pain, or jaundice.  The examiner 
conducted a full physical examination of appellant and noted 
his observations.  The examiner's diagnosis was hepatitis C, 
as likely as not the result of military service (noting 
possible exposure from tattoos and/or exposure to blood while 
carrying a wounded soldier in Vietnam).

Appellant also underwent a VA PTSD examination in April 2003.  
Appellant complained of nightmares, particularly during 
periods of stress.  Appellant related an incident in Vietnam 
in which a friend of his, due to return to the United States 
the following day, was hit by friendly fire and died; 
appellant stated that he tried to stop the bleeding by 
compressing his friend's chest and that he still has 
nightmares about the incident.  On observation, appellant was 
oriented to time, place, and person, and was not delusional.  
There were no hallucinations, and appellant was not 
psychotic.  Appellant had some difficulty doing simple 
calculations and some difficulty with concentration.  
Appellant denied suicidal or homicidal thoughts.  Appellant's 
personal hygiene was adequate.  Appellant reported some 
difficulty with recent memory.  There were no obsessions or 
compulsions and appellant did not report panic attacks.  
Appellant reported a phobia of violence and military topics.  
Appellant complained of sleep impairment and appeared to be 
overly tired.  Appellant had avoidance and numbing syndromes 
and tended to be socially avoidant.  

The examiner found that appellant met criteria A through D 
for a diagnosis of PTSD as defined in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM).  The examiner's 
diagnosis was as follows: PTSD (Axis I); multiple medical 
problems (Axis III); high stress (Axis IV); and, Global 
Assessment of Functioning (GAF) of 60 (Axis V).  The examiner 
noted that appellant had difficulty with concentration, 
adapted with difficulty to stress, and had a moderate 
impairment of his industrial capacity and social function.  
Appellant's prognosis was guarded.

The file contains a letter from Dr. H.K., a psychologist in 
private practice, dated March 2003.  The letter states that 
appellant was currently undergoing treatment for PTSD, 
apparently dating from his service in Vietnam.  Recent 
stressors, including significant medical issues and concerns 
about his son serving in Kuwait, had exacerbated appellant's 
symptoms.  Appellant had been cooperative and motivated with 
treatment, both psychotherapeutic and psychopharmacological. 

The file contains a letter from appellant's wife dated April 
2003.  The letter states that appellant began having bad 
nightmares a few years after their marriage in 1969.  The 
nightmares seemed to be worse when appellant was under 
stress.  On "good" weeks appellant's wife would have to 
wake him from a nightmare at least once per week, and on 
"bad" weeks appellant had to be awakened at least three 
times per week.  Recently, appellant had been under stress 
because of his paralysis (since 2002) and because his son was 
serving in Kuwait and Iraq at that time.

RO issued a rating decision in May 2003 that granted service 
connection for PTSD (rated as 30 percent disabling) and for 
hepatitis C (rated as noncompensable).

Appellant submitted a Notice of Disagreement (NOD) in August 
2003.  The NOD contends that a compensable rating should have 
been assigned for hepatitis C because appellant had already 
sustained liver damage, as demonstrated by biopsy.  It was 
also argued that a higher rating for PTSD should have been 
assigned.

Appellant submitted a VA Form 9 in January 2004.  In regard 
to hepatitis C, appellant contended that he was always tired, 
slept from 12 to 14 hours per day, got sick every time he 
ate, vomited at least three times per week, and felt pain and 
paralysis on the right side of his chest.  In regard to PTSD, 
appellant contended that he had difficulty going to sleep and 
staying asleep, had vivid nightmares at least three times per 
week for the past 20 years, had bad short-term and long-term 
memory, and had to be reminded by his wife to perform daily 
hygiene or to come in from the cold.  Appellant stated that 
he had contemplated suicide but had not attempted to perform 
the act.

The file contains a letter by appellant's wife dated April 
2004.  She asserted that she witnessed appellant having 
nightmares and depression throughout their married life.  
Appellant had recently begun taking antidepressant medication 
but still experienced nightmares three or more times per 
week.  Appellant also had difficulty sleeping and had 
difficulty making or keeping friends due to his irritability.  

The file contains a VA neuropsychology consultation note 
dated April 2004.  Appellant's current life stressors 
included his medical problems and his concern that his son 
may have to return to Iraq or some other combat area.  
Appellant reported nightmares and depression, with thoughts 
of suicide although no plan to carry out the act.

The file contains a VA psychiatric consultation note dated 
May 2004.  Appellant reported that he currently experienced 
Vietnam-related nightmares three times per week.  The 
examiner noted appellant's social history.  On observation, 
appellant had normal speech patterns, his affect was mildly 
constricted with slightly depressed mood, his thought was 
slightly circumstantial and his explanations were detailed. 
There were no suicidal or homicidal ideations, no delusions 
or hallucinations, memory was intact, concentration was fair, 
insight and judgment were good, and appellant was goal-
oriented.  When discussing his experiences in Vietnam 
appellant did not appear to be distressed.  The examiner's 
impression was history of past diagnosis of PTSD, although 
full criteria were not currently apparent.

Appellant testified in a video hearing before the Board in 
September 2004.  Appellant testified that he becomes 
nauseated every time that he eats, and that he sometimes 
throws up within 15 to 20 minutes after eating (Transcript, 
pg. 3).  Appellant's stomach is always distended and hard, 
and is painful in the right upper quadrant (Transcript, pg. 
3).  Appellant lost 40 pounds during the previous year, and 
has a very bad appetite (Transcript, pg. 3).  Appellant takes 
the herb milk thistle because he had allergic reaction to 
Interferon (Transcript, pg. 4).  Appellant was informed that 
a liver biopsy had shown moderate damage, but he has been 
unable to obtain a copy of the biopsy report (Transcript, pg. 
4).  Appellant does not know whether "moderate liver 
damage" equates to an enlargement of the liver (Transcript, 
pg. 5).

Appellant testified that his nausea has gotten worse over the 
past year and one-half (Transcript, pg. 4).  Appellant has 
experienced fatigue and malaise, and any exertion "knocks 
him out" (Transcript, pg. 5).  Appellant currently sees a VA 
physician every few months for his liver, but treatment 
consists of monitoring the condition since appellant cannot 
tolerate Interferon (Transcript, pgs. 5-7).  

In regard to PTSD, appellant testified that he has panic 
attacks and nightmares two to three times per week 
(Transcript, pg. 8).  The panic attacks cause appellant's 
heart to race, and cause him to feel depression and despair 
(Transcript, pg. 8).  The panic attacks typically last for 20 
minutes, but the resultant depression and despair can last 
for several hours (Transcript, pg. 8).  Appellant's anxiety 
was recently exacerbated by concern for his son, who at the 
time was in the Army serving in Iraq, although the son has 
since returned to the United States (Transcript, pg. 8).  
Appellant has panic attacks four to five times per week, and 
bad panic attacks two to three times per week (Transcript, 
pg. 8).   Appellant sometimes contemplates suicide but has 
never formed a plan (Transcript, pgs. 8-9).  Appellant 
currently sees a psychologist and a psychiatrist at the VAMC, 
and has taken various medications for his psychiatric 
condition (Transcript, pg. 9).  Appellant believes that his 
PTSD symptoms have become worse during the past year-and-one-
half as he has become increasingly less able to cope with 
circumstances (Transcript, pg. 13).

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability rating, the Board will 
consider the severity of appellant's disabilities on and 
after the effective dates of service connection (October 2001 
for hepatitis C and March 2002 for PTSD).

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.   Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

Evaluation of PTSD

In this case, the disability is PTSD, for which a specific 
diagnostic code exists (Diagnostic Code 9411) and no other 
code would be more appropriate.

Effective November 7, 1996, PTSD has been rated under the 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§§ 4.125-130, Diagnostic Codes 9201-9440 (2004).  Appellant's 
claim for service connection was received after that date, so 
the General Rating Formula applies.

The General Rating Criteria for a rating of 30 percent 
(appellant's current rating) are as follows: occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The General Rating Criteria for a rating of 50 percent (the 
next higher rating) are as follows: occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The General Rating Formula criteria for a rating of 70 
percent are as follows: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

The General Rating Formula criteria for a rating of 100 
percent (the highest rating) are as follows: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Evidence of appellant's symptoms as of March 27, 2002 (the 
effective date of the initial rating) is provided by the VA 
psychiatric examination of April 2003 and by appellant's 
testimony in September 2004.  Applying that evidence to the 
schedular rating criteria listed above, the Board finds that 
appellant's condition more closely approximates the criteria 
for a 30 percent rating (appellant's current rating) than for 
a higher rating.  The VA examination noted that appellant's 
routine self-care, behavior, and conversation all appeared to 
be normal.  Appellant appeared to have depressed mood, 
anxiety, mild memory loss, and chronic sleep impairment, all 
of which are characteristic of a 30 percent rating.  
Appellant denied panic attacks.  There was no indication 
during the examination of symptoms meeting the schedular 
criteria for a 50 percent rating.

The GAF records the clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995.  While the GAF 
is not the sole basis for assigning a disability rating, it 
provides a clinical indicator of a patient's functional 
ability.  GAF of 61 to 70 equates to mild symptoms, and GAF 
of 51 to 60 equates to moderate symptoms.  Thus, appellant's 
GAF score of 60 placed him at the high end of moderate 
symptoms.

The Board notes that appellant's wife submitted several 
letters describing appellant's Vietnam-related nightmares.  A 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In fact, nightmares and sleep 
disturbance are the symptoms most frequently cited by 
appellant in his communications to VA and in his testimony.  
However, nightmares and sleep disturbance by themselves do 
not merit schedular disability over 30 percent.

Appellant complained in his testimony of panic attacks three 
to four times per week.  Panic attacks more than once per 
week are a schedular criterion for 50 percent rating.  
However, appellant's testimony does not establish any of the 
other criteria for a 50 percent rating.  The Board finds that 
even giving full credit to appellant's testimony the overall 
PTSD symptoms continue to more closely approximate the 
schedular criteria for the current 30 percent rating.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that PTSD has caused appellant to 
undergo frequent hospitalizations or has resulted in a marked 
industrial impairment greater than that envisioned by the 
rating schedule.  The Board accordingly finds that the 
criteria of the rating schedule are appropriate for this 
claim.

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For this reason, the Board has determined 
that the preponderance of the evidence is against the claim 
for entitlement to an initial rating in excess of 30 percent 
for PTSD.

Evaluation of hepatitis C

Hepatitis C is rated under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2004).  This diagnostic code 
provides that sequelae, such as cirrhosis or malignancy of 
the liver, are to be evaluated under the appropriate 
diagnostic code, with the provision that the same signs and 
symptoms may not support separate ratings under Diagnostic 
Code 7354 and the sequelae.  38 C.F.R. § 4.114, Diagnostic 
Code 7354, Note  (1) (2004).  Also, for purposes of 
evaluation under this diagnostic code, "incapacitating 
episodes" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  
38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2004).

The rating criteria for Diagnostic Code 7354 are as follows.  
For a rating of 10 percent: intermittent fatigue, malaise, 
and anorexia; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 12-
month period.  For a rating of 20 percent: daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For a rating of 40 percent: daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly; or, 
incapacitating episodes (with symptoms such as f fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks but less than six weeks during the past 12-month 
period.  For a rating of 60 percent: daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period but not occurring 
constantly.  For a rating of 100 percent: with near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  

Appellant's symptoms of hepatitis C as of October 2001, the 
date that service connection was granted, are shown by the VA 
medical examination of April 2003, by VA clinical notes from 
the period 1999 to 2003, and by appellant's testimony.  
During the examination in April 2003, appellant specifically 
denied having any associated symptoms of hepatitis C such as 
weight loss, melana, nausea, vomiting, abdominal pain, or 
jaundice.  However, appellant's testimony records that he has 
fatigue, malaise, and vomiting.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
"Intermittent fatigue and malaise" are criteria for a 10 
percent rating.  A higher rating of 20 percent is not 
warranted unless there is evidence of daily fatigue and 
malaise requiring dietary restriction or continuous 
medication, which is not shown in this case.  He has 
reportedly used herbs during the appeal period, but constant 
use of medication has not been shown.

The Board considered whether application of any other 
diagnostic code would be more appropriate for appellant's 
symptoms or result in a more favorable rating for the 
appellant.  Appellant has reportedly been identified with an 
unspecified "progressive liver disease" but it is unknown 
what that disease is, or whether the disease is consequent to 
hepatitis C.  There is no medical evidence of sequelae such 
as cirrhosis of the liver (Diagnostic Code 7312) or liver 
transplant (Diagnostic Code 7351), so rating under those 
codes is not appropriate.  The criteria for chronic liver 
disease (Diagnostic Code 7345) are identical to those for 
hepatitis C, so rating under that code would present no 
advantage to appellant.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that hepatitis C has caused appellant to 
undergo frequent hospitalizations or has resulted in a marked 
industrial impairment greater than that envisioned by the 
rating schedule.  The Board accordingly finds that the 
criteria of the rating schedule are appropriate for this 
claim.  The Board also finds that "staged ratings" are not 
appropriate for the disability.

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate those required for the higher 
rating.  For this reason, with resolution of reasonable doubt 
in the appellant's favor, a 10 percent rating, but no more, 
is warranted for hepatitis C.



	(CONTINUED ON NEXT PAGE)




ORDER

Initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied.  

Increased initial rating of 10 percent for hepatitis C is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


